August 25, 2021

Via ecf filing

Hon. Nancy Joseph
United States District Court, Eastern District of Wisconsin
517 East Wisconsin Ave.
Milwaukee, WI 53202

RE:    Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660

Dear Judge Joseph:

Please accept this correspondence as the Defendants’ update on the timeframe for completing their
response to Plainitffs’ Discovery Demand. Defendants will have discovery completed, bates-
labeled and to Plaintiffs’ counsel on or before September 10, 2021.
Very truly yours,
/s/ Jasmyne M. Baynard

Jasmyne M. Baynard, WI State Bar No. 1002469
GUNTA LAW OFFICES, S.C.
9898 West Bluemound Road, Suite 2
Wauwatosa, Wisconsin 53226
Telephone: (414) 291-7979
Facsimile: (414) 291-7960
Email: jmb@guntalaw.com




           Case 2:20-cv-01660-NJ Filed 08/25/21 Page 1 of 1 Document 51
